Name: Commission Regulation (EEC) No 3055/88 of 3 October 1988 amending Regulation (EEC) No 1609/88 as regards the latest time of entry into storage for butter sold under Regulation (EEC) No 3143/85
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 272/22 Official Journal of the European Communities 4. 10 . 88 COMMISSION REGULATION (EEC) No 3055/88 of 3 October 1988 amending Regulation (EEC) No 1609/88 as regards the latest time of entry into storage for butter sold unter Regulation (EEC) No 3143/85 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 109/88 (2), and in particular Article 6 (7) thereof, Whereas, as provided for in Article 1 of Commission Regulation (EEC) No 3143/85 of 11 November 1985 on the sale at reduced price of intervention butter intended for direct consumption in the form of concentrated butter (3), as last amended by Regulation (EEC) No 2097/88 (4), butter put up for sale must have entered storage before a date to be determined ; whereas, in view of the level of butter stocks, the date in the first subparagraph of Article 1 of Commission Regulation (EEC) No 1609/88 (*), as last amended by Regulation (EEC) No 2851 /88 (*), which fixes the latest time of entry into storage of butter sold under Regulation (EEC) No 3143/85, should be amended ; HAS ADOPTED THIS REGULATION : Article 1 The first subparagraph of Article 1 of Regulation (EEC) No 1609/88 is hereby replaced by the following : 'Article 1 The butter referred to in Article I ( 1 ) of Regulation (EEC) No 3143/85 must have been taken into storage between 1 August and 30 September 1987.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 October 1988 . For the Commission Frans ANDRIESSEN Vice-President I (') OJ No L 148, 28 . 6 . 1968 , p. 13 . 0 OJ No L 110, 29. 4. 1988 , p. 27. (3) OJ No L 298, 12. 11 . 1985, p . 9 . ( «) Ã J No L 184, 15 . 7. 1988, p. 19 . 0 OJ No L 143, 10 . 6. 1988 , p . 23 . (6) OJ No L 256, 16. 9 . 1988 , p . 44.